Citation Nr: 0306018	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Determination of a proper initial rating for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.  

2.  Determination of a proper initial rating for instability 
of the right knee, currently evaluated as 10 percent 
disabling.  

3.  Determination of a proper initial rating for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

(The issue of determination of a proper initial rating for a 
right foot disorder, characterized as soreness and swelling, 
currently assigned a noncompensable evaluation, will be the 
subject of a later decision.)  

(The issue of entitlement to service connection for a left 
foot disorder, characterized as soreness and swelling will be 
the subject of a later decision.)  



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 through July 
1994.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, by which service connection 
for degenerative joint disease of the left and right knees, 
as well as instability of the right knee, and a right foot 
disorder was established.  Initial 10 percent evaluations 
were assigned for the disorders associated with the left and 
right knees, and an initial noncompensable evaluation was 
assigned for the right foot disorder.  In addition, by that 
April 2001 decision, service connection was denied for left 
foot and right shoulder disorders.  The veteran appealed that 
decision, contending that the initially assigned disability 
ratings associated with his knees and right foot did not 
reflect the severity of those disorders, and also that 
service connection was warranted for his claimed left foot 
and right shoulder disorders.  In May 2002, the Board 
reviewed the veteran's claims, and determined that further 
development of the issues on appeal was necessary.  
Accordingly, pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), such development was undertaken, and 
the veteran was afforded all required notice of such 
development.  The case has been referred back to the Board 
for adjudication.  



The Board is currently undertaking further development with 
respect to the issues of entitlement to service connection 
for a left foot disorder, characterized as soreness and 
swelling, and for entitlement to an initial compensable 
evaluation for a right foot disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice of development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903)).  
After giving the required notice and after reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues involving his service-
connected bilateral knee and right foot disorders, in 
addition to the issue of entitlement to service connection 
for a right shoulder disorder.  

2.  Neither the veteran's left nor right knees are shown to 
be ankylosed.  

3.  The veteran's left knee disorder is objectively shown to 
involve mild degenerative changes and an essentially full 
range of motion from 0 degrees of extension to 135 degrees of 
flexion, and is not shown to involve any instability.  

4.  The veteran is objectively shown to have mild instability 
in the right knee which involves range of motion from 15 
degrees of extension to 105 degrees of flexion.  

5.  The veteran is objectively shown to have moderate 
degenerative joint disease in his right knee.  

6.  The objective medical evidence fails to disclose that a 
right shoulder disorder was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 
and 5261 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

2.  The criteria for assignment of an initial 20 percent 
evaluation for instability and limitation of extension in the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40 
,4.45, 4.71a, Diagnostic Codes 5257, 5259, 5260, and 5261 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

3.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5003 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

4.  A right shoulder disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran contends that as a result of his service-
connected bilateral knee disability, consisting of 
degenerative joint disease of the left and right knees in 
addition to instability of the right knee, that he is often 
precluded from walking without assistance, and that he 
experiences extreme functional limitations as a result of 
such disabilities.  He maintains that the initially assigned 
10 percent evaluations do not adequately address the severity 
of those disabilities.  In addition, he contends that he 
incurred a disorder involving his right shoulder in service.  
Accordingly, the veteran requests that initial evaluations in 
excess of 10 percent be assigned for his bilateral knee 
disability and that service connection be established for his 
right shoulder disorder.  In such cases, the Board has an 
obligation to assist the veteran in developing evidence to 
substantiate his claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues of entitlement to a increased initial 
ratings for a left and right degenerative joint disease of 
the knees, for instability of the right knee, and whether any 
right shoulder disorder was incurred in service.  The Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to substantiate his claims for 
determination of a proper initial ratings and for service 
connection.  The veteran has also been provided with notice 
of what evidence the VA would obtain, and the evidence he was 
to provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case, and in correspondence 
to the veteran dated in October 2002 and February 2003, along 
with attachments included with such correspondence, have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claims.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claims for entitlement to increased initial ratings and 
for service connection, and what evidence was necessary to 
show that such disorders were of greater severity than 
reflected by the initially assigned 10 percent evaluations, 
and to show service incurrence.  He was effectively informed 
of what evidence the VA would attempt to obtain, and what 
evidence he was responsible for providing.  In addition, via 
the above-captioned documents, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claims, and of his rights and duties under the VCAA.  
Further, in consideration of the nature of the veteran's 
disabilities and the evidence already obtained, the Board 
finds that the VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board concludes that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issues of 
entitlement to increased initial ratings for left and right 
knee disabilities and for service connection for a right 
shoulder disorder has been obtained.  The evidence of record 
includes the veteran's service medical records, statements 
offered by the veteran in support of his claim, private and 
VA clinical treatment records, documents relating to the 
veteran's claims in connection with the Family Medical Leave 
Act (FMLA) and the reports of two VA rating examination 
conducted in August 2002.  In addition, the Board observes 
that the veteran declined the opportunity to appear before 
either a Hearing Officer at the RO or before a Board Member 
and present personal hearing testimony.  

The veteran has been examined by two VA rating examiners, and 
his complaints of pain on use and any functional limitation 
due to pain have been sufficiently addressed in those 
examination reports.  The Board finds that the examinations 
conducted in December 2000 and December 2002 provide a 
sufficiently accurate picture of the veteran's service-
connected bilateral knee disability so as to allow for an 
equitable determination of those issues and address the 
etiology of any claimed right shoulder disability so as to 
allow for adjudication of those issues on the basis of the 
evidence currently of record.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for further rating examinations or to obtain additional 
clinical treatment records would likely result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  Accordingly, the Board finds that no 
further development is considered necessary.  In addition, 
the Board is unaware of any additional relevant evidence 
which is available in connection with this claim, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claims for increased initial ratings involving his 
bilateral knees and for service connection for a right 
shoulder disorder.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

II.  Determination of Proper Initial Ratings, Bilateral Knees

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).

Historically, service connection for degenerative joint 
disease of the left knee, instability of the right knee, and 
degenerative joint disease of the right knee was established 
by an April 2001 rating decision.  Initial 10 percent 
evaluations were assigned for each of those disabilities, 
effective from November 14, 2000.  The veteran filed a timely 
appeal, contending that the severity of his service-connected 
disabilities was greater than the initially assigned 10 
percent evaluations.  In connection with his appeal, the 
veteran stated that his left and right knee disabilities had 
increased in severity to the point at which working, walking, 
and performing normal daily tasks was extremely difficult.  
Accordingly, in May 2002, the Board undertook further 
development pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

The requested development consisted of having the veteran 
identify any private and VA health-care providers who had 
rendered treatment for his left and right knee disabilities.  
Any such records as identified were to be requested and 
obtained.  In addition, the veteran was to be scheduled to 
undergo an additional VA rating examination in order to 
address his contentions regarding the alleged increase in 
severity of his bilateral knees.  The veteran identified 
private and VA health-care providers, and those records were 
obtained and associated with the claims file.  He also 
underwent a VA rating examination in December 2002 to 
evaluate the severity of the bilateral knee disability.  
Further, upon completion of the development as described 
here, the veteran was provided notice of the development as 
required by Rule of Practice 903.  He did not respond to the 
notice, and the issues of determination of proper initial 
ratings for his left and right knee disabilities are now 
prepared for adjudication.  

While the veteran's degenerative joint disease of the left 
and right knees has been evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  His 
instability of the right knee has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  
Here, the Board observes that in order to afford the veteran 
consideration of all potentially applicable diagnostic 
criteria, and in order to afford him the benefit of assigning 
the highest disability rating allowable under the rating 
schedule, other rating criteria must be considered.  As a 
general matter, regulations provide in substance that where 
no specific rating criteria address the specific 
symptomatology associated with a particular disability, such 
disability should be evaluated under the provisions of a 
diagnostic code where the functions affected and anatomical 
localization and symptomatology are closely analogous to that 
given diagnostic code.  See 38 C.F.R. § 4.20 (2002).  In the 
present case, the veteran's objectively manifested 
symptomatology primarily involves complaints of intermittent 
pain and effusion, resulting in limitation of motion of the 
right knee, and general complaints of pain and functional 
limitation in the left knee.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
contemplated for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is assigned for severe symptoms.  Under 
Diagnostic Code 5257, a 30 percent evaluation is the highest 
rating available.  Id.  The United States Court of Appeals 
for Veterans Claims (Court) has held that Diagnostic Code 
5257, in and of itself, is not predicated upon loss of 
motion, and thus, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

In addition to the foregoing, the Board also finds the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (2002) to be potentially applicable to the veteran's 
right knee disability.  Those diagnostic codes address 
limitation of flexion and extension of the knee, 
respectively.  Under Diagnostic Code 5260, where flexion is 
limited to 60 degrees, a noncompensable evaluation is 
assigned.  A 10 percent evaluation is contemplated where 
flexion is limited to 45 degrees, and a 20 percent evaluation 
is warranted where flexion is limited to 30 degrees.  A 30 
percent evaluation, the highest rating available under 
Diagnostic Code 5260, is contemplated where flexion is 
limited to 15 degrees.  Id.    

Under Diagnostic Code 5261, where extension is limited to 5 
degrees, a noncompensable evaluation is contemplated.  
Assignment of a 10 percent evaluation is contemplated where 
extension is limited to 10 degrees, and a 20 percent 
evaluation is assigned where extension is limited to 15 
degrees.  For assignment of a 30 percent evaluation, 
extension must be limited to 20 degrees, and a 40 percent 
evaluation is assigned where extension is limited to 30 
degrees.  Extension limited to 45 degrees warrants assignment 
of a 50 percent evaluation.  Under Diagnostic Code 5261, a 50 
percent evaluation is the highest rating available.  Id.    

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262 (2002), 
respectively.  However, neither the veteran's left nor his 
right knee disabilities have been shown to involve 
symptomatology consistent with those disorders.  Accordingly, 
inasmuch as the veteran's knees have not been shown to be 
ankylosed, and no impairment characterized by either malunion 
or nonunion of the tibia and fibula has been shown, such 
diagnostic codes will not be further discussed here.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Where, however, there is no 
appreciable limitation of motion, the degenerative or 
traumatic arthritis is to be rated as follows:  Assignment of 
a 10 percent evaluation is warranted where there is X-ray 
evidence of involvement of two or more major joints or more 
minor joint groups.  A 20 percent evaluation is contemplated 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Note (1) to 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Note (2) to 
Diagnostic Code 5003 states that the 20 and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 
through 5024.  Id.  

The VA General Counsel has held that a separate evaluation is 
to be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 for arthritis in cases in which the veteran is shown 
to have instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 or 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant has 
full but painful range of motion, a separate compensable 
rating for arthritis under Diagnostic Codes 5003 and 5010, 
with application of 38 C.F.R. § 4.59 (2002) would still be 
available.  

a.  Degenerative Joint Disease, Left Knee

As noted, service connection has been established for 
degenerative joint disease of the left knee.  Such disorder 
has been rated as 10 percent disabling under the provisions 
of Diagnostic Code 5003 only in the absence of any other 
discernable pathology.  The veteran appears to contend that 
he suffers from debilitating pain and weakness which cause 
severe functional impairment in conjunction with his service-
connected left knee disability.  

The report of the VA rating examination conducted in December 
2000 discloses that the veteran did not then use any 
assistive devices to help him ambulate.  He was not observed 
to use crutches, a cane, or knee brace, although he was shown 
to walk with a slightly antalgic gait.  Such gait was 
attributed to his service-connected right knee disorder.  The 
examiner noted that the veteran did not complain of flare-
ups, and that such disability did not have any impact on his 
sedentary desk job.  The left knee was not shown to have any 
instability and was not shown to be ankylosed.  The veteran 
was observed to have a range of motion from 0 degrees of 
extension to 135 degrees of flexion.  For reference purposes, 
normal range of motion in the knee was noted to be from 0 
degrees of extension to 140 degrees of flexion.  X-rays 
disclosed the presence of mild degenerative joint disease in 
the left knee.  No other pathology was indicated.  

Private and VA clinical treatment records dating from 
November 2000 through November 2002 generally fail to 
disclose that the veteran was seen for complaints involving 
his left knee.  As will be discussed below, the veteran was 
noted to experience a number of problems associated with his 
right knee disability, and was also diagnosed with gout.  The 
range of motion in his left knee was consistently shown not 
to involve any limitations, and the only demonstrated and 
diagnosed pathology involved mild degenerative joint disease.  

The report of the December 2002 VA rating examination 
discloses that the veteran claimed to use either crutches or 
a cane for ambulation, and that he claimed to require 
assistance in performing nearly all daily activities.  He was 
again observed to have a slight antalgic gait which was 
attributed to his right knee disability.  On examination, the 
veteran's left knee was observed to be stable, and his range 
of motion was again from 0 degrees of extension to 135 
degrees of flexion.  The examiner concluded with a diagnosis 
of minimal degenerative joint disease of the left knee.  

The Board has evaluated the foregoing, and concludes that the 
initially assigned 10 percent evaluation for degenerative 
joint disease of the left knee is appropriate, and that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 10 percent under any diagnostic code.  
As noted, the only pathology objectively shown involving the 
veteran's left knee is very mild degenerative joint disease.  
He has not been shown to manifest any sort of instability in 
the left knee, and his range of motion is essentially normal.  
The examiner was further unable to document any functional 
limitation due to pain or weakness.  The Board finds, 
therefore, that absent any actual functional limitation, none 
of the diagnostic codes pertaining to functional impairment 
are applicable to the veteran's left knee disability, and are 
not for consideration here.  

The only applicable diagnostic criteria here is found at 
Diagnostic Code 5003, and under those criteria, the only 
rating available is the currently assigned 10 percent 
evaluation.  The veteran's left knee disability only involves 
one major joint, the left knee, and under Diagnostic Code 
5003, the 10 percent disability rating is the only evaluation 
contemplated.  Notwithstanding the lack of any discernible 
pathology in the veteran's left knee, such disability would 
not warrant assignment of a 20 percent evaluation under 
Diagnostic Code 5003 because two or more major or minor joint 
groups are not involved here.  Moreover, the veteran is not 
objectively shown to have experienced any episodic 
incapacitating flare-ups involving his left knee.  
Accordingly, the Board finds that the objective medical 
evidence fails to substantiate the veteran's contentions with 
respect to his left knee, and his appeal with respect to that 
disability must be denied.  

b.  Determination of a Proper Initial Rating, 
Right Knee Degenerative Joint Disease and Instability

As noted, the veteran's service-connected right knee 
disability has been rated on the basis of instability and 
degenerative joint disease, and has been assigned separate 10 
percent ratings under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5257.  The veteran has claimed that 
he experiences extreme difficulty walking at times as a 
result his service-connected right knee disability.  Given 
that the veteran's instability of the right knee and 
degenerative joint disease are interrelated, both will be 
discussed concurrently here.  

The report of the December 2000 VA rating examination 
discloses that the veteran was shown to walk with an antalgic 
gait due to his right knee disability.  He was noted to have 
moderate degenerative joint disease in the knee in addition 
to effusion.  Range of motion was from 5 degrees of extension 
to 115 degrees of flexion.  In addition, he was noted to have 
some weakness in the right knee to a degree of 4/5 of his 
muscle strength.  As indicated, the examination report 
indicated for reference purposes that the normal range of 
motion for a knee is from 0 degrees of extension to 140 
degrees of flexion.  No crutches, knee braces, or other 
assistive devices were used at that time, and the examiner 
opined that the veteran's disability picture did not have any 
effect on his employment at that time.  

Private and VA clinical treatment records dating from 
November 2000 through November 2002 disclose that the veteran 
underwent therapy for his knee and other disabilities during 
that period.  A private treatment note dated in October 2001 
shows that the veteran reported enjoying playing basketball 
and working out.  He stated at that time that he worked at a 
desk job, but no particular impediments were indicated.  On 
examination, the veteran was observed to have a large 
effusion over his right knee.  A VA treatment note dated in 
October 2001 indicates that the veteran used a cane at times, 
and that he suffered from rheumatic gout.  In February 2002, 
the veteran was noted to have what was characterized as a 
mild flexion contracture of the right knee, but without any 
active synovitis, effusion, or ligamentous instability.  His 
primary physical problem was then noted to involve gout.  In 
April 2002, the veteran was engaged in physical therapy and 
was undergoing range of motion exercises.  He was observed to 
be able to walk for 1/2 - mile without a limp, and his ability 
to squat or to climb stairs was unrestricted.  He could not, 
however, play basketball.  

In December 2002, the veteran underwent a second VA rating 
examination to assess the severity of his service-connected 
right knee disability.  At that time, the veteran reported 
using crutches and a cane for support, and that he frequently 
had to use family and sick leave time from work in order to 
undergo physical therapy and treatment.  In addition, he 
claimed to require assistance in performing nearly all daily 
activities.  He was again observed to walk with a slight 
antalgic gait secondary to the degenerative joint disease in 
the right knee.  Further, the veteran was observed to use 
elastic knee supports, and he complained of chronic knee 
pain.  Pain was objectively noted at 45 degrees of flexion, 
and at 15 degrees of extension.  Range of motion in the right 
knee was from 15 degrees of extension to 105 degrees of 
flexion.  The veteran was also noted to have what was 
characterized as mild lateral collateral ligament (LCL) 
instability in the right knee.  Moderate degenerative joint 
disease was indicated in addition to medial joint space 
narrowing.  The examiner concluded by stating that the 
veteran was shown to have mild laxity of the right LCL 
ligament, but without subluxation.  

In support of his claim for increased initial ratings, the 
veteran also submitted Family Medical Leave Act certification 
forms dated in October 2001, and apparently completed by his 
treating physician.  According to the information contained 
in the documents, the veteran was able to work in front of 
his computer, although it was generally noted that he may be 
required to be absent part of a given workday for visits to 
his treating physician or therapist.  The disabling condition 
indicated was episodic poly-inflammatory arthritis, which was 
noted to be incapacitating episodically.  The veteran was 
not, however, noted to be incapable of performing his job as 
a result of such episodic incapacity, and it was also 
indicated that the veteran was not presently incapacitated.  

The Board has considered the veteran's claim for entitlement 
to an initial rating in excess of 10 percent for his 
degenerative joint disease of the right knee, and must 
conclude that based on the objective medical evidence, the 
initially assigned 10 percent ratings are appropriate.  In 
addition, the Board finds that the preponderance of the 
evidence is against assignment of evaluations in excess of 10 
percent for the veteran's degenerative joint disease of the 
right knee under any potentially applicable diagnostic code.  

First, with respect to the veteran's service-connected 
degenerative joint disease in the right knee, the Board finds 
that for reasons articulated above in connection with the 
service-connected left knee, the veteran is not entitled to 
receive an evaluation in excess of 10 percent under 
Diagnostic Code 5003.  The nature of the degenerative joint 
disease in the right knee may involve occasional 
incapacitating exacerbation, it nonetheless does not involve 
two or more major or minor joints or joint groups.  While the 
veteran also experiences degenerative joint disease in the 
left knee, he is currently assigned a separate 10 percent 
evaluation for that disability.  Accordingly, the Board finds 
that there is no provision under Diagnostic Code 5003 to 
allow for assignment of an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee 
under those criteria.  

The Board does, however, recognize that the veteran's 
degenerative joint disease of the right knee is of greater 
severity than that involving the left knee, and recognizes 
that the veteran is currently shown to experience some mild 
lateral instability as well as limited range of motion due to 
pain and weakness.  For that reason, the veteran was assigned 
a separate 10 percent evaluation under Diagnostic Code 5257 
for mild lateral instability, although subluxation was not 
present.  See generally VAOPGPREC 23-97 and 9-98.  The Board 
finds that while the effects of functional limitation due to 
pain and/or weakness as set forth under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 are not for consideration in 
conjunction with Diagnostic Code 5257, the veteran may be 
able to merit a higher evaluation under the provisions of 
either Diagnostic Code 5260 or 5261.  

Here, the veteran is clearly shown to have a discernible 
limitation of motion in his right knee.  As noted, under the 
provisions of Diagnostic Code 5261, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees, and a 10 percent evaluation is assigned where 
extension is limited to 10 degrees.  The veteran has been 
shown to have extension limited to 15 degrees due to pain, 
however, and under the provisions of Diagnostic Code 5261, 
such limitation of motion warrants assignment of a 20 percent 
evaluation.  Further, the Board observes that while the 
veteran was initially shown only to have limitation of 
extension to 5 degrees, given the effects of functional 
impairment due to pain and weakness as reflected in the 
contemporaneous clinical treatment records, such merits 
assignment of an initial 20 percent evaluation.  See 
generally 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Accordingly, subject to the applicable laws and regulations 
governing the award of monetary benefits, assignment of an 
initial 20 percent evaluation for instability and limited 
extension in the right knee is granted.  

The veteran is not, however, shown to have sufficient 
limitation flexion in his right knee to warrant assignment of 
a compensable evaluation under the provisions of Diagnostic 
Code 5260.  As noted, the veteran has most recently been 
shown to have flexion of 105 degrees in his left knee.  Under 
Diagnostic Code 5260, in order for even a noncompensable 
evaluation to be applicable, the veteran must be shown to 
have flexion limited to 60 degrees.  Here, the objective 
medical evidence fails to disclose that his limitation of 
flexion meets those criteria, and consideration for an 
increased initial rating under the provisions of Diagnostic 
Code 5260 is therefore not for application.  

c.  Conclusion, Determination of Proper Initial Ratings 
Involving the Knees

The Board's determinations with respect to the above-
captioned issues do not preclude it from consideration of the 
veteran's claims on an extraschedular basis.  The potential 
application of 38 C.F.R. § 3.321(b)(1) (2002) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  There has been no showing, 
however, that the service-connected right and left knee 
disabilities have caused marked interference with employment, 
have necessitated frequent (or any) periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran has received outpatient 
treatment for his bilateral knee pain, and has likely missed 
some time from work due to the service-connected 
disabilities, he continues to be fully employed, and his 
treating physician has offered that his disabilities would 
not preclude him from obtaining or retaining gainful 
employment.  The Board does not dispute the veteran's 
contentions that his bilateral knee disability has caused him 
to alter his lifestyle and has restricted his activities.  
Even so, such complaints have been taken into consideration 
in the decisions to deny evaluations in excess of 10 percent 
for degenerative joint disease of the left and right knees 
and to grant an increased initial rating for limitation of 
extension in the right knee.  In other words, the Board finds 
that the regular schedular standards contemplate the 
symptomatology shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's left 
and right knee disabilities.  The Board has not found, 
however, such disabilities to be of such degrees of severity 
as to warrant assignment of higher ratings on a schedular 
basis.  Likewise then, referral for consideration of 
extraschedular evaluations is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Entitlement to Service Connection for a Right Shoulder 
Disorder

The veteran appears to contend that he incurred a right 
shoulder disorder in service, or alternatively, that such 
disorder was incurred as a result of his service-connected 
bilateral knee and right foot disabilities.  Accordingly, he 
maintains that that service connection for his right shoulder 
disorder should be established.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or disease 
must still be shown to exist by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred in 
service, or otherwise due to a service-connected disability.  

Historically, service connection for a right shoulder 
disorder was denied pursuant to an April 2001 rating 
decision.  Following receipt of the veteran's timely appeal, 
the case was referred to the Board.  In May 2002, the Board 
determined that additional development of the issue of 
entitlement to service connection for a right shoulder injury 
was necessary and referred the case to its internal 
development unit as discussed above.  The requested 
development, most significantly consisting of obtaining a 
medical opinion addressing the etiology of any diagnosed 
right shoulder disorder, has been completed, and the issue of 
entitlement to service connection for a right shoulder 
disorder has been prepared for adjudication.  

A review of the veteran's service medical records fails to 
disclose any complaints, treatment, or diagnoses related to 
the right shoulder.  In connection with his claim for service 
connection, the veteran underwent a VA rating examination in 
December 2000, and was found to have degenerative joint 
disease in his right shoulder.  No opinion was offered, 
however, to suggest a medical link to the veteran's active 
service or with any of his other currently service-connected 
disabilities.  

Following the Board's internal development, private and VA 
clinical treatment records dating from November 2000 through 
November 2002 were obtained and associated with the veteran's 
claims file.  While noting the veteran's subjective 
complaints and while noting the presence of rheumatoid 
arthritis or gout in his joints, those records contain no 
medical opinion suggesting any sort of nexus or link between 
any diagnosed right shoulder disorder or complaint and any 
incident of the veteran's active service, to include any of 
his service-connected disabilities.  

As noted, pursuant to the directives contained in the Board's 
May 2002 Development Memorandum, the veteran was afforded an 
additional VA rating examination in December 2002.  Among 
other things, the examiner was to indicate whether the 
veteran currently suffered from any sort of right shoulder 
disorder, and if so, to state whether any diagnosed right 
shoulder disorder was at least as likely as not related to 
either his active service or to any of his other service-
connected disabilities.  The report of that examination shows 
that the veteran complained of stiffness and soreness in his 
right shoulder which caused him to limit his activities 
significantly.  On examination, he was found to have minimal 
degenerative joint disease in his right shoulder.  The 
examiner went on to state that the veteran's service medical 
records failed to disclose any right shoulder injury, 
complaints, or treatment during service.  Accordingly, the 
examiner offered his opinion that it was less likely than not 
that the veteran's right shoulder disorder was incurred as a 
result of his active service.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against a finding that 
the veteran's diagnosed right shoulder disorder was incurred 
during his active service.  The Board recognizes that the 
veteran has complained of experiencing degenerative joint 
disease in his right shoulder, and that he has been diagnosed 
with mild degenerative joint disease in that area.  There is, 
however, no objective medical opinion suggesting a medical 
nexus or link between his diagnosed degenerative joint 
disease of the right shoulder and any incident of his active 
service, to include any service-connected disabilities.  

The veteran was advised by letter of October 2002 of the 
elements needed to substantiate his claim for service 
connection.  In response, he identified a number of private 
and VA health-care providers who had rendered treatment for 
his right shoulder disorder.  Those identified records were 
obtained, but they did not contain any medical opinions 
indicating that any right shoulder problems were incurred as 
a result of the veteran's active service or as a result of 
any service-connected disability.  The only medical opinion 
addressing the etiology of the diagnosed degenerative joint 
disease of the right shoulder, as reflected in the report of 
the December 2002 VA rating examination, held that it was 
less likely that such disorder was incurred as a result of 
the veteran's active service.  

The Board observes that statements by the veteran, to the 
effect that he incurred a right shoulder disorder as a result 
of his active service or as a result of some other service-
connected disability, do not constitute medical evidence.  As 
a layperson, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right shoulder disorder.  His 
appeal with respect to that issue is therefore denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claim, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1999).  


ORDER

The initially assigned 10 percent rating for degenerative 
joint disease of the left knee is appropriate, and 
entitlement to an evaluation in excess of 10 percent for that 
disability is denied.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 20 
percent evaluation for instability and limitation of motion 
on extension of the right knee is granted.  

The initially assigned 10 percent rating for degenerative 
joint disease of the right knee is appropriate, and 
entitlement to an evaluation in excess of 10 percent for that 
disability is denied.  

Service connection for a right shoulder disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

